DETAILED ACTION
Election/Restrictions
Claims 1, 3, 7-8, and 11-16 have been found allowable. Accordingly, the election of species requirement regarding the type of inflammatory disorder of the digestive system, as set forth in the Office action mailed on 4/01/2020, has been reconsidered in view of the allowability of the claims to the elected species. The election of species requirement of 4/01/2020 is hereby withdrawn and all species have been fully examined for patentability under 37 CFR 1.104.
In view of the above noted withdrawal of the species election requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Raymond D. Smith on 2/19/2021. The application has been amended as follows: 
Claim 1: after the word “subject” in line 3, add a comma and the phrase 
--thereby inducing production of IgA in the gastrointestinal system--.
Claim 4: Cancel.
Claims 5-6 and 9-10: Rejoin.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The invention is directed to a method for treating an inflammatory disorder of the digestive system in a subject. The method comprises administering a composition comprising one or more bacteria of the order Anaeroplasmatales to the subject thereby inducing IgA production in the gastrointestinal system.
The claims were previously rejected over Israelsen in view of Knoll et al. and Robinson et al.. Israelsen discloses a treatment method comprising administering a fermented cereal in combination with probiotic microorganisms that improve intestinal microbial balance. Israelsen differs from the claimed method in that the probiotic microorganisms are not explicitly taught to include Anaeroplasmatales bacteria. Although Knoll et al. and Robinson et al. demonstrate that patients diagnosed with inflammatory bowel disease (IBD) have significantly reduced Anaeroplasmatales bacteria in the intestinal tract, neither one teaches administering said bacteria to the IBD patients such that production of IgA in the gastrointestinal system is induced. Hence, the rejections of record have been withdrawn.



CONCLUSION
Claims 1, 3, and 5-16 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651